To vacate an order dismissing relator’s appeal from an order of the Probate Court, denying his application for discharge from *135•guardianship as an incompetent person; to reinstate the case and hear the appeal on the merits.
Denied February 20, 1894.
Held, that mandamus will not lie in such case where it appears that the citation was directed to the guardian, mother, two sisters and wife of the incompetent, all of whom, except the wife, resided in this State, and the files in the Probate Court failed to show service, either actual or constructive, upon the wife or sisters.